EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Chan on December 2, 2021.

The application has been amended as follows: 
Amendment to the specification added on page 1 under paragraph [0001]:

SEQUENCE LISTING
 The instant application contains a Sequence Listing which has been submitted electronically in ASCII format and is hereby incorporated by reference in its entirety.  Said ASCII copy, created on February 19, 2019, is named 610725_HMT-026_Sequence_Listing.TXT and is 156,990 bytes in size.

Amendments to claims 126 and 135:

126. (New) The method of claim 121, wherein the target locus is the internucleotide bond between nucleotide 126,476 and nucleotide 126,477 of the F8 gene.
 
135. (New)  The methods The method of claim 121, wherein the allelic frequency of integration of the editing element into the target locus is at least 1% when the AAV is contacted in vitro in the absence of an exogenous nuclease with a population of B lymphoblastoid cells under standard AAV transduction conditions.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has amended the abstract to overcome the objection to the Specification.  Applicant has further agreed to examiner proposed amendments to claims 126 and 135 as detailed above, as well as to the Specification to add an incorporation by reference statement for the sequence listing.  Applicant has amended independent claim 121 to recite SEQ ID NOs: 27 and 28 to define the 5' and 3' homology arms of the correction genome.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALEDA B HASAN whose telephone number is (571)272-0239. The examiner can normally be reached IFP, Monday - Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALEDA B HASAN/Examiner, Art Unit 1636                                                                                                                                                                                                        

/ANTONIO GALISTEO GONZALEZ/Primary Examiner, Art Unit 1636